     Case: 1:20-cv-03978 Document #: 17 Filed: 01/07/21 Page 1 of 3 PageID #:1248




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

KATHLEEN A.,1                                       )
                                                    )
                          Plaintiff,                )       No. 20 C 3978
                                                    )
v.                                                  )       Magistrate Judge Jeffrey Cole
                                                    )
ANDREW SAUL, Commissioner of                        )
Social Security,                                    )
                                                    )
                          Defendant.                )


                             MEMORANDUM OPINION AND ORDER

        The plaintiff has filed a motion to take discovery in this Social Security appeal – which she

has docketed as “First MOTION to Defer Responsive Pleading Deadline.” She claims she is entitled

to discovery “because there was a second hearing held before a different ALJ then [sic] the

first hearing, and the second ALJ is impartial [sic] and bias [sic] against disabled claimants.” The

Motion states that the Plaintiff is entitled to discovery so that she can “establish the basis to take

discovery to establish the lack of appropriateness of the second hearing and the lack of partiality

[sic] of ALJ Studzinski.” [Dkt. #15].

        Discovery is essentially unheard of in these cases. Little Co. of Mary Hosp. v. Sebelius, 587

F.3d 849, 856 (7th Cir. 2009). And for sound and obvious reasons. Judicial review under 42 U.S.C.

§ 405(g) is limited to a closed administrative record to which neither party may add evidence before

the district court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The plaintiff’s single-spaced, page-

and-a-half motion is unsupported by citation to any case or statute allowing for discovery in a Social


        1
           Northern District of Illinois Internal Operating Procedure 22 prohibits listing the full name of the
Social Security applicant in an Opinion. Therefore, the plaintiff shall be listed using only their first name and
the first initial of their last name.
    Case: 1:20-cv-03978 Document #: 17 Filed: 01/07/21 Page 2 of 3 PageID #:1249




Security appeal to determine whether the ALJ was biased. Thus, any argument that might have

been made is deemed waived. Williams v. Bd. of Educ. of City of Chicago, 982 F.3d 495, 511 (7th

Cir. 2020); United States v. Berkowitz, 927 F.2d 1376, 1384 (7th Cir. 1991)(“We repeatedly have

made clear that perfunctory and undeveloped arguments, and arguments that are unsupported by

pertinent authority, are waived ....”). Indeed, if the motion were to be granted, it would mean that

henceforth trial by an ALJ could lead in any case to further investigation by way of discovery and

appeals would become but a distant step in a procedure never envisioned by the Congress or the

courts. And all this only for the asking by a Social Security applicant’s lawyer.

        Review of the record shows that the second hearing was held because the first ALJ became

unavailable under HALLEX I-2-8-40A (Death, Retirement, Resignation, Illness causing absence

of 20 days or more) and had not completed a draft decision under HALLEX I-2-1-55F2. (R.

14). And so the case was reassigned and a second hearing was convened. The standard of due

process in these matters is violated when an ALJ exhibits bias or animus against the claimant during

a hearing. Davenport v. Astrue, 417 F. App'x 544, 546–47 (7th Cir. 2011); United States v.

Thouvenot, Wade & Moerschen, Inc., 596 F.3d 378, 386 (7th Cir.2010). Bias cannot be shown

through a mere pattern of rulings by a judicial officer; it requires evidence that the officer had it in

for the party for reasons unrelated to the officer's view of the law. Keith v. Barnhart, 473 F.3d 782,

789 (7th Cir.2007). Plaintiff provides no such evidence and, worse, does not even claim that the ALJ

had any personal enmity toward her. Indeed, she didn’t even attend the second hearing. (R. 36).

        The motion [Dkt. #15] is denied.



                                ENTERED:
                                                UNITED STATES MAGISTRATE JUDGE
DATE: 1/7/21

                                                   2
Case: 1:20-cv-03978 Document #: 17 Filed: 01/07/21 Page 3 of 3 PageID #:1250




                                     3
